262 U.S. 505
43 S.Ct. 701
67 L.Ed. 1094
The STATE OF OKLAHOMA, complainant,v.The STATE OF TEXAS, defendant; The United  States, intervener.
No. 18, original.
Supreme Court of the United States
June 4, 1923

1
The commissioners heretofore designated herein to run, locate, and mark portions of the boundary between the States of Texas and Oklahoma on and along the south bank of Red River are hereby ordered and directed also to survey and run upon the ground and to delineate upon a suitable plat the medial line between such State boundary and the northerly bank of such river for a total length of 3 miles at and in the vicinity of the river bed oil wells. In so surveying, running, and platting such medial line the commissioners shall conform to the fifth paragraph of the decree entered herein March 12, 1923, entitled 'Supplement to partial decree of June 5, 1922,' and shall ascertain and show on such plat the exact location of all oil wells which are within 300 feet of such medial line. The commissioners shall make a separate report of their action under this order, and shall include therein a statement of the time employed and the expenses incurred in that work. The work and report of the commissioners hereunder shall be subject to the approval of the court. Copies of the report shall be promptly delivered to the two States and the United States, and exceptions or objections thereto, if there be such, on the part of either State, the United States, or any private intervener herein, shall be presented to the court or, if it be not in session, filed with the clerk within 40 days after the report is made. The cost of executing this order shall be borne and paid as part of the expenses of the receivership.